=Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/26/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2021.

Claim Objections
Claims 11-20 are objected to because of the following informalities:  
in line 5 of Claim 11, insert --self-sanitizing-- before “electric”;
in line 6 of Claim 11, insert --self-sanitizing-- before “electric”
in line 8 of Claim 11, insert --self-sanitizing-- before “electric”
in line 2 of Claim 15, insert --self-sanitizing-- before “electric”;
in line 2 of Claim 16, insert --self-sanitizing-- before “electric”;
in line 3 of Claim 20, insert --self-sanitizing-- before “electric”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 11, there is no written description support for the equivalent structure(s) within the Specification for the limitation “internal components” which has been interpreted under 35 U.S.C. 112(f).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 11, it is not clear what equivalent structures for the limitation “internal components” are. In addition, it is not clear what the metes and bounds of the limitation “internal components” are.
Claim 11 recites the limitation "the sanitization process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claims 12 and 14, it is not clear what additional structural feature(s) the limitation is attempting to set forth as the limitations appear to be directed to an intended use of the claimed apparatus.
In Claims 13 and 15-19, it is not clear what additional structural/functional feature(s) the limitations are attempting to set forth as the limitations appear to be directed to process steps.
In Claim 15, it is not clear as to which parent claim it is depending from.
In Claim 20, it is not clear whether “a current waveform” in line 2 is the same or different than “a current waveform” as set forth in line 8 of the parent claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsa (8446121).
As to Claims 11 and 20, Parsa (‘121) discloses a self-sanitizing electric machine (100), comprising: 
a housing (i.e. exterior of 101A, 101B; 104A, 104B) including internal components (102 – 102A, 102B, 106, 108; 610/902, 604, 702) configured to provide mechanical energy when supplied with an electric current (see Figures 1-3 and 6-14A); and 

a temperature control module providing a current amplitude to windings (610/902) of the electric machine (see Figures 17-18, Col. 17 lines 9-27, Col. 18 lines 23-49) capable of heating a housing of the electric machine to a temperature at which targeted microbes are destroyed; and 
a vibration control module providing a current waveform to windings (610/902) of the electric machine  (see Figures 17-18, Col. 17 lines 9-27, Col. 18 lines 23-49) capable of causing vibration at a frequency at which targeted microbes are destroyed and dislodging particles or fibers from the housing of the self-sanitizing electric machine.

As to Claim 12, the targeted microbes are capable of being at least one of E.coli, Salmonella and Listeria in the self-sanitizing electric machine (100) of Parsa (‘121).
As to Claim 13, the temperature control module of Parsa (‘121) is capable of monitoring current level and duration of heating of the housing.
As to Claim 14, temperature of the housing of Parsa (‘121) is capable of being raised to at least 130 degrees Fahrenheit.
As to Claim 15, the vibration control module of Parsa (‘121) is capable of monitoring vibration frequencies of the self-sanitizing electric machine. 
As to Claim 16, the vibration control module of Parsa (‘121) is capable of varying frequencies of the current waveform to the windings of the self-sanitizing electric machine. 
As to Claim 17, the vibration control module of Parsa (‘121) is capable of performing at least a threshold number of sweeps of a frequency range.
. 

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (20130152609).
As to Claims 11 and 20, Hatakeyama (‘609) discloses a self-sanitizing electric machine (see Figures 1 and 4), comprising: 
a housing (i.e. exterior of 1 and/or whole unit) including internal components (7, 8) configured to provide mechanical energy when supplied with an electric current (see Figures 1-21); and 
a controller (11) for controlling a sanitization process (see Figure 1), the controller (11) including: 
a temperature control module (13, 16, 17) providing a current amplitude to windings (i.e. within 8 – see p. 3 [0055], p. 4 [0074]) of the electric machine (see Figures 1-21, p. 3 [0055], p. 4 [0068]-[0069]) capable of heating a housing of the electric machine to a temperature at which targeted microbes are destroyed; and 
a vibration control module (13, 15, 17) providing a current waveform to windings (i.e. within 8 – see p. 3 [0055], p. 4 [0074]) of the electric machine (see Figures 1-21) capable of causing vibration at a frequency at which targeted microbes are destroyed and dislodging particles or fibers from the housing of the self-sanitizing electric machine.


As to Claim 13, the temperature control module (13, 16, 17) of Hatakeyama (‘609) is capable of monitoring current level and duration of heating of the housing.
As to Claim 14, temperature of the housing of Hatakeyama (‘609) is capable of being raised to at least 130 degrees Fahrenheit.
As to Claim 15, the vibration control module (13, 15, 17) of Hatakeyama (‘609) is capable of monitoring vibration frequencies of the self-sanitizing electric machine. 
As to Claim 16, the vibration control module (13, 15, 17) of Hatakeyama (‘609) is capable of varying frequencies of the current waveform to the windings of the self-sanitizing electric machine. 
As to Claim 17, the vibration control module (13, 15, 17) of Hatakeyama (‘609) is capable of performing at least a threshold number of sweeps of a frequency range.
As to Claims 18-19, the vibration control module (13, 15, 17) of Hatakeyama (‘609) is capable of varying frequencies between about 10 Hz and about 1000 Hz, or about 5 kHz and about 20 kHz. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 8710786, 9651289, 20120111043, 20130291578, 20140223926.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799